Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Jany. 26 1806  1807

I have not recieved a line from  friend since you enclosed your very beautiful  whom I permitted to read them pleaded so fervently for permission to publish them in his Anthology I could not withstand his entreaty and suffer’d him to have them, you will I am sure if this is a fault on my part excuse it for the goodness of the motive
The Children are well, John has been to school to day. I ran down to meet him when he return’d, he told me he must go again in the afternoon there were such a fine parcel of pretty Girls there to use his own words George is still at Quincy and goes to the Town school he told Dr: Welsh who went down a few days since that his master did not know what to make of him he believed he was too clever for him
Adieu God bless you I am well only almost congeal’d, the Thermometer has been 12 degrees below nought Yours affectionate
L. C. Adams